Title: A Description of Those, Who, at Any Rate, Would Have a Peace with France, 24 November 1759
From: Franklin, Benjamin
To: 




A Description of those, who, at any rate,
would have a Peace with France.


London, Nov. 24. [1759]
The two prevailing motives among us, which strongly bias great numbers of people, at this time, to wish for a peace with France, let the terms be ever so dishonourable, ever so disadvantageous, or likely to prove of ever so short a duration, are Power and Self-interest.
As to the First, there is a set of men, who have been so long used to Power, that it is become part of their constitution; and if they cannot preserve it, they and their Dependents must linger and pine away. They find plainly, that whatever they have undertaken has succeeded so ill, that, instead of their gaining the people’s Applause and Confidence, They become every day more and more Obnoxious and Contemptible: And they perceive, on the other hand, that such part of the Administration, in which they have had no share, has been so well understood and conducted, that such general Satisfaction has been given throughout the whole kingdom, as reflects highly on the want of Integrity and Capacity in those who have gone before. No wonder therefore, if such men should be desirous of peace at any rate, so it lasts their time; that the frequent scenes of Honour to others, and Dishonour to themselves, may not haunt them any more: And, especially being sensible the National Credit has been strained to such a degree by their extravagant plan of Dissipation, as to render it necessary for the Publick Accounts being taken, as was so frequently and honestly done during the reigns of King William and Queen Anne, even at the Minister’s own desire.
The latter are those who are engaged in our Public Funds, and are impatient to have them rise, AND THOSE (IN NO SMALL NUMBER) WHO HAVE SO INFAMOUSLY LENT THEIR MONEY TO THE French Government: Merchants who are concerned in branches of Commerce and of Business, which they imagine will improve upon their hands, in case of a Peace: other Mercantile People, who have their prospects of advantage, upon the conclusion of a Peace; such for example, who think we shall hold some of our conquests, which of course will give room for new Settlements; and some who have prospects of Places in such new Settlements: Some who have formed to themselves agreeable plans, for striking into new Branches of Trade: Many Country Gentlemen and others, who wouldn’t perhaps be sorry for a Peace, in hopes of being eas’d in their taxes: And lastly, there are very few Roman Catholicks in the Kingdom, but would rejoice at a Peace, at any rate.
It is a melancholy Reflection, that there should be among us such selfish wretches, and such enemies to their Country, who had rather see it sink, a while hence, and its bitterest enemies triumph, than that their present lust for Power, and their sordid Views, should not be gratified; And that there should be those, who are striving to diminish the Importance of every conquest we make, that the people mayn’t grow too fond of keeping them; and even go so far, as to propagate the very Nonsensical Language of Maubert; viz. The English will persevere in their conquests till they draw all the Powers of Europe upon their backs.
Such is the true Picture of those, who, on such infamous Terms, would sell advantages their Country has obtained, at the expence of so much blood and treasure, over their most Inveterate and most Treacherous enemies.
